Citation Nr: 1539881	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability other than pes planus manifested by right foot and right ankle pain.  

2.  Entitlement to service connection for a disability other than pes planus manifested by left foot and ankle pain.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to July 29, 2014 and in excess of 30 percent thereafter for the service-connected bilateral pes planus with plantar fasciitis and heel spurs.  

4.  Entitlement to an initial compensable disability rating for the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO granted, in pertinent part, service connection for bilateral pes planus and hypertension with initial noncompensable ratings effective from September 1, 2008; and, denied, in pertinent part, entitlement to service connection for right and left ankle disabilities.  The Veteran disagreed with the initial noncompensable ratings assigned for the pes planus and hypertension, and also disagreed with the denials of service connection.

In July 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge sitting at the Winston-Salem RO.  A transcript of that proceeding is of record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  
Finally, it is noted that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran is employed and has not otherwise alleged that his is unemployable due to his service-connected disabilities.  See June 2013 VA examination report and July 2014 hearing testimony.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.

In September 2014, these matters were remanded to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  Before the case was returned to the Board on appeal, the RO issued a rating decision in January 2015 which increased the initial noncompensable rating for the service-connected bilateral pes planus to 10 percent, effective from September 1, 2008, the effective date of service connection; and, further increased the 10 percent rating to 30 percent for the service-connected bilateral pes planus effective from July 29, 2014.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The pes planus issue noted on the Cover Page has been modified to reflect all of the associated foot symptoms.

This appeal has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.

FINDINGS OF FACT

1.  The Veteran had a diagnosis of bilateral plantar fasciitis during service and within the first post-service year, which causes bilateral heel/ankle pain, and, along with arthritis in the feet, is a symptom of his bilateral pes planus; the Veteran does not have a separately diagnosed right or left ankle disability.  
2.  Since the effective date of service connection, the Veteran's right and left feet have been manifested by collapsing pes planovalgus deformity and plantar fasciitis, with x-ray evidence of infracalcaneal spurs and a bone spur on the dorsal aspect of the talus, and arthritis, resulting in severe foot and heel pain, and ankle pain, bilaterally with marked inward displacement and abnormal shoe wear, all of which more nearly approximates that of bilateral pronounced flat foot  

3.  Throughout the period covered by this appeal, the Veteran's service-connected hypertension has been manifested by diastolic pressure predominantly 100 or more, but not predominantly 110 or more; systolic pressure has never been predominantly 160 or higher.  

CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for the assignment of an initial 50 percent rating, but not higher, for the service-connected bilateral pes planus with plantar fasciitis, heel spurs, and arthritis, have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

3.  The criteria for the assignment of an initial 10 percent rating, but not higher, for the service-connected hypertension have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.7, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a June 2008 letter that was provided before the January 2009 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims and it provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

With regard to the increased rating claims, these claims arise from a disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and he was also afforded VA examinations, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the most recent VA examination in December 2014 failed to specifically answer some of the questions posed in the remand with regard to the severity of the pes planus, the Board has resolved all doubt in the Veteran's favor by assigning the highest possible schedular rating for this disability.  Further, the examination did provide sufficient findings to show that the Veteran does not have a separate right or left ankle disability for which service connection could be granted.  Thus, there has been substantial compliance with the Board's September 2014 remand directive.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection - Ankles

The Veteran seeks service connection for a disability manifested by left and right ankle pain.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The medical evidence in this case establishes that the Veteran does not have any objective signs of a right or left ankle disability separate and apart from the pain caused by the service-connected pes planus.  The evidence also establishes that the Veteran has bilateral foot and heel pain which has been attributed to his service-connected pes planus.

A review of the Veteran's service treatment records shows that he reported pain in his feet in April 1985.  The diagnosis was bilateral pes planus.  In June 1986, the Veteran was diagnosed with a grade I sprain of his right ankle.  At that time, he reported no prior history of ankle problems.  

The Veteran also reported pain in the left ankle in January 1993, although he denied any past trauma.  There was positive tenderness at the left lateral ankle joint and the impression was possible minor left ankle sprain.  The Veteran also reported an injury to the right ankle in February 1993.  The diagnosis was right ankle sprain.  X-rays were normal.

The Veteran was referred to a private podiatrist, N.G. during service in January 2007.  The consultation report shows that the Veteran complained of bilateral arch pain as well as left ankle pain, and the Veteran's shoe was wearing on the outside tremendously.  Physical examination revealed pinpoint tenderness to the plantar medial tubercle and the plantar fascia, as well as the anterior medial aspect of the left ankle gutter.  Pedal pulses were palpable bilaterally.  Neurovascular status was intact and capillary fill time was immediate.  X-rays revealed infracalcaneal spurs and a bone spur on the dorsal aspect of the talus.  The Veteran was casted for orthotic arch supports and provided with stretching exercises.  

A follow-up visit in September 2007 notes that the Veteran had continued plantar fasciitis which had been recalcitrant for over a year.  He was wearing the custom-molded orthotics, but was still having some discomfort, particularly with pain in the morning.  Examination revealed "clinically exquisite tenderness" at the central band of the plantar fascia, bilaterally.  There was pain at the plantar medial tubercle as well.  There was no edema, no open sores, and no lesions.  The examiner observed a collapsing pes planovalgus deformity.  Vascular, sensory and neurological examinations were normal.  The examiner treated the Veteran's plantar fasciitis with a night splint.

On his March 2008 separation/retirement physical examination/report of medical history, the Veteran indicated that he fractured his left ankle in 1985.  However, post-service medical records do not show signs of an old left ankle fracture, and the service treatment records do not show that the Veteran fractured his ankle, which is consistent with the Veteran's reports in June 1986 and January 1993 that the Veteran had no prior history of ankle trouble.  

Post-service medical records do show, however, that the Veteran had continued pes planus with plantar fasciitis and resultant heel spurs.  A VA examination in July 2008 noted that the Veteran had pes planus, but also specifically noted that the Veteran did not have objective findings of an ankle disability.  X-ray studies of both ankles were normal.  

A March 2009 report from N.G. indicates that the Veteran's flat feet continue with painful plantar fasciitis/heel spur syndrome.  Despite wearing his orthotics and doing his stretches, the pain persisted.  The Veteran presented with tenderness at the plantar medial tubercle and plantar fascia.  There was pain at the subcalcaneal bursa region.  The Veteran had collapsing pes planovalgus deformity, and, a limited range of motion of the foot over the ankle demonstrating an equinus-type deformity.  The assessment was plantar fasciitis and heel spur syndrome.

The right and left ankles showed no signs of edema, effusion, weakness tenderness redness heat subluxation or guarding of movement.  Likewise, examination of the ankles did not reveal any deformity.  The range of motion of the right and left ankle joint was as follows:  dorsiflexion 20 degrees, plantar flexion 45 degrees.  Neither ankle joint function was additionally limited by pain, fatigue weakness lack of endurance or incoordination after repetitive use.  There was no indication of a malunion to the os calcis or astralgus on the right or the left.  

June 2009 VA x-rays of the left ankle were normal.  

At his hearing in 2014, the Veteran testified that his feet and ankles swell.  He presented x-ray evidence from June 2010 showing arthritis in his feet (bilateral first metatarsophalangeal joints; right calcaneonavicular articulation, and left talonavicular articulation).  

A VA examination in November 2014 clarified that the Veteran does not have a separate right or left ankle disability.  X-rays of the ankles indicated that the Veteran had a prominent talar beak, bilaterally, but that this finding was not clinically significant.  Otherwise, the x-rays were unremarkable.  In a December 2014 addendum, the examiner indicated that the significance of the talar beak is unknown and more diagnostic evaluation would be necessary to rule out the possibility of a tarsal coalition which is a congenital defect, and which could be associated with pes planus.  

Regardless of whether the talar beak is significant, it remains that the condition affects the feet, and is not a separate ankle disability for which service connection can be granted.  Moreover, as shown below, the Board resolves all doubt in the Veteran's favor in assigning the maximum allowable schedular evaluation for the pes planus.  Thus, even if the Veteran's talar beak issue aggravated the pes planus, this is accounted for with the assignment of the 50 percent rating for pronounced bilateral flat foot.  

In summary, the objective findings clearly show that the Veteran does not have a diagnosis of a right or left ankle disability.  The service treatment records show that the Veteran had a minor sprain of the left ankle and of the right ankle during service, but no sequelae were indicated at the time of separation.  Although the separation examination indicated a subjective history of a left ankle fracture in 1985, the service treatment records from that period do not support this finding.  Moreover, a history of a left ankle fracture in 1985 is inconsistent with the Veteran's own statements in 1986 and 1993 that he had not had a prior history of trauma to the ankles.  Thus, the Board concludes that the Veteran's in-service right and left ankle sprains resolved during service, and no ankle disability was noted at discharge.  This is consistent with the current findings of no ankle disability.  

While the Veteran's statements that he has foot and ankle pain with stiffness, and swelling are deemed credible, the objective findings show that these symptoms are related to his bilateral pes planus, plantar fasciitis and foot arthritis.  At no time since service discharge has any x-ray or examination of the ankle supported a separate ankle disability.  

Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In light of the foregoing, the Board finds that a separate grant of service connection for a right ankle and/or a left ankle disability is not warranted.  That notwithstanding, the Board realizes that the Veteran has pain in his ankle, and the medical evidence of record shows that the pain could be associated with the service-connected pes planus.  As such, this pain is accounted for, as noted below, in the rating for pronounced bilateral pes planus.  


III.  Increased Ratings

The Veteran seeks higher ratings for his service-connected pes planus and hypertension.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are consistent and detailed.

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pes Planus

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced disability manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating. 38 C.F.R. § 4.71a, Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for no more than a 10 percent rating. 38 C.F.R. § 4.71a, Code 5279.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929 (June 25, 2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).

In this case, the Veteran's reports of bilateral foot pain are noted in his statements, STRs and post-service treatment records.  As noted above, records from 2007 and 2009 indicate that the Veteran has severe foot pain, flat feet, pain in his ankles, plantar fasciitis, heel pain, and as a result, is not able to stand or walk for long periods of time.  The podiatrist in 2007 and 2009 specifically indicated that the Veteran had plantar fasciitis and pes planus, and there are objective x-ray findings of heel spurs.  Those examinations reflect that the Veteran had abnormal shoe wear indicating marked pronation.  The plantar fasciitis is evidence of extreme tenderness of the plantar surfaces of the feet, and the heel pain is analogous to the severe spasm of the endo Achillis on manipulation.  As these symptoms have not shown any significant improvement with orthotics, the Board finds that the Veteran's overall disability picture is more nearly approximated by the criteria for the assignment of a 50 percent rating for bilateral flat feet.  

The examiner in December 2014 opined that the Veteran's ankle pain may be exacerbated by his pes planus, and no medical professional has attributed the Veteran's ankle pain to an actual ankle disability.  As such, the Board must resolve all doubt and find that the Veteran's pain and swelling in his ankles are manifestations of the Veteran's pes planus.  Likewise, the Veteran was also diagnosed with plantar fasciitis during service and that, as well as his heel spurs, has also been attributed to his service-connected pes planus.  All of this has resulted in an overall disability picture that more nearly approximates that of bilateral pronounced flat feet.  

Although the examiners' findings in July 2008 and November 2014 are somewhat at odds with the other evidence of record, the Board places greater weight on the findings of the podiatrist in 2007 and 2009, and the Veteran's lay statements that his condition has not improved.  The podiatrist treated the Veteran for the specific complaints for which the higher rating is sought; whereas, the VA examiners in 2008 and 2014 did not consider the Veteran's reported history or the findings from the podiatrist in their findings.  For example, the examiner in 2014 noted the Veteran's medical history with regard to complaints of foot pain, but disregarded those complaints in finding that the Veteran had no functional impairment from his disability, despite the fact that characteristic calluses were noted on examination, and the examiner noted that the Veteran's symptoms were not relieved by arch supports.  

At his hearing in 2014, the Veteran testified that his feet and ankles swell.  He presented x-ray evidence from June 2010 showing arthritis in his feet (bilateral first metatarsophalangeal joints; right calcaneonavicular articulation, and left talonavicular articulation).  
A VA examination in November 2014 clarified that the Veteran does not have a separate right or left ankle disability.  X-rays of the ankles indicated that the Veteran had a prominent talar beak, bilaterally, but that this finding was not clinically significant.  Otherwise, the x-rays were unremarkable.  In a December 2014 addendum, the examiner indicated that the significance of the talar beak is unknown and more diagnostic evaluation would be necessary to rule out the possibility of a tarsal coalition which is a congenital defect, and which could be associated with pes planus.  

In summary, the evidence of record supports a finding that the Veteran has an overall disability picture that more nearly approximates that of pronounced flat feet, particularly when the ankle pain, arthritic pain, heel spurs, and plantar fasciitis are considered.  

The Board has considered whether a separate rating for foot disability, other, under Diagnostic Code 5284 is warranted, but there are no symptoms that have not been attributed to the pes planus.  Similarly, a separate rating for arthritis is not for application here because the pain and limited motion in the feet is already compensated for in the assignment of the 50 percent rating for the flat feet.  

Importantly, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  In this case, the symptomatology of the arthritis is overlapping with the symptomatology of the flat feet.  Thus, a separate rating for arthritis is not warranted.  

Finally, since service, the Veteran's pes planus has been productive of the same symptoms, with the same severity.  Thus, the assignment of an initial 50 percent rating is warranted for the service-connected pes planus with plantar fasciitis and heel spurs since the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board concludes that the evidence supports a 50 percent rating, but no higher, for the Veteran's service-connected bilateral pes planus with plantar fasciitis, heel spurs and arthritis disability.  38 C.F.R. § 4.3.  

Hypertension

Pursuant to Diagnostic Code 7101, hypertension warrants a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more, who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominately 200 or more.  Id.  A 40 percent evaluation is warranted when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  Id.  Diagnostic Code 7101 does not provide for a noncompensable rating; however, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).

As indicated above, the determination as to the appropriate rating to be assigned to the Veteran's service-connected hypertension is predicated, at least in part, on his historical blood pressure readings.  Hypertension was first diagnosed in service.  At the time of his separation from service, he was taking medication for control of hypertension, but as noted in a July 2008 pre-discharge VA examination, the Veteran was responding only minimally to the medication.  Blood pressure readings on examination were 154/100, 158/102, and 146/96.  These readings show that the Veteran's diastolic pressure was predominantly 100 or more, but not 110 or more.  

Some VA records show diastolic pressure of less than 100 and systolic pressure of less than 160; however, the VA treatment records clearly establish that the Veteran requires continuous medication for control of his blood pressure.  See, e.g. June 2009 VA treatment record noting that Lisinopril was added to his HCTZ.  

Similarly, a VA examination in November 2014 establishes blood pressure readings of 154/102, 156/104 and 148/98.  Once again, these readings establish that the Veteran's diastolic pressure is predominantly 100 or more, but not 110 or more.  Likewise, the record does not show that the Veteran's systolic pressure is predominantly 160 or higher.  

The record is clear that the Veteran has required continuous medication for control of his hypertension since the effective date of service connection.  As such, given that VA examinations in 2008 and 2014 establish that the Veteran's diastolic pressure is predominantly 100 or more, and that the Veteran requires continuous medication for control, the criteria are met for the assignment of an initial 10 percent rating, but no higher, since the effective date of service connection.  

A rating in excess of 10 percent for hypertension is not warranted because the Veteran's diastolic pressure has never been shown to be predominantly 110 or more and his systolic pressure has never been shown to be predominantly 200 or more.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence shows no distinct periods of time during the appeal period when the manifestations of the Veteran's hypertension varied to such an extent that ratings greater or less than those assigned herein would be warranted.  38 U.S.C.A. 5110 (West 2014); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For the foregoing reasons, the criteria for the assignment of an initial 10 percent rating for hypertension are met.  

IV.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  

In this case, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the increased rating claim for the Veteran's service-connected bilateral pes planus with plantar fasciitis, heel spurs and arthritis; or, for the hypertension.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for his feet and his high blood pressure is fully addressed by the rating criteria under which the disabilities are rated.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

The evidence does not show anything unique or unusual about the Veteran's bilateral pes planus or hypertension on appeal that would render the schedular criteria inadequate.  Regarding the feet, there are no additional symptoms of his bilateral pes planus, plantar fasciitis, heel spurs or arthritis on appeal that are not addressed by the Rating Schedule.  For instance, for the bilateral pes planus, the Board has considered the Veteran's limitation of motion, pain, and other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in granting the 50 percent rating.  Indeed, the Board specifically contemplated the pain in the entire foot, pronation, and functional loss in granting the 50 percent evaluation.  

Moreover, there are additional ratings available under other diagnostic codes, but the Veteran has not been shown to have such symptomatology.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, the Veteran's plantar fasciitis and pain from arthritis and/or heel spurs are contemplated in the rating for pronounced pes planus.  For example, the rating criteria address the associated plantar fasciitis as "extreme tenderness of plantar surfaces of the feet" and heel spurs as "severe spasm of the tendo Achillis on manipulation."  Thus, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Similarly, the Veteran's hypertension is manifested by elevated blood pressure readings that require continuous medication for control  The level of his blood pressure is specifically accounted for, as is the need for continuous medication, in the rating schedule for hypertension.  There are no unaccounted for symptoms of hypertension.  

In essence, when comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned herein.  Evaluations in excess of these ratings are provided for certain manifestations of hypertension, but the medical evidence demonstrates that those manifestations are not present in this case.  Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected bilateral pes planus and hypertension disabilities on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code7101; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

ORDER

Service connection for a right ankle disability is denied.  

Service connection for a left ankle disability is denied.  

An initial 50 percent rating for the service-connected pes planus with plantar fasciitis, heel spurs and arthritis is granted since the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no higher, is granted for the service-connected hypertension since the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


